On Application for Rehearing

PER CURIAM.
The November 17, 2000, opinion of this Court is withdrawn and the following is substituted therefor.
After complex proceedings, the Tuscaloosa County Circuit Court issued a judgment terminating the parental rights of the natural father C.V. in his son Baby Boy G. and awarding custody of the child to J.M.J. and T.F.J., who had filed the petition to terminate C.V.’s parental rights and who likewise had filed a petition to *702adopt the child. The father, C.V., appealed to the Court of Civil Appeals, which affirmed. On certiorari review, we reversed and rendered in a lengthy opinion.
On J.M.J. and T.F.J.’s application for rehearing, we are withdrawing that opinion and substituting this one. Each Justice who wants to supply facts or to supply his or her rationale is doing so in a special writing.
On the application of J.M.J. and T.F.J. for rehearing in this cause, this Court now adjudges that the Tuscaloosa County Circuit Court erred in terminating the father’s parental rights and in awarding custody of Baby Boy G. to J.M.J. and T.F.J., the prospective adoptive parents; and the Court of Civil Appeals erred in affirming the judgment of the Tuscaloosa County Circuit Court. Therefore, we reverse the judgment of the Court of Civil Appeals. Because the evidence in this case does not tend to prove any of Alabama’s applicable statutory criteria for terminating the father’s parental rights, we adjudge that C.V.’s parental rights as the father of Baby Boy G. are not terminated; and we remand this cause directly to the Tuscaloosa County Circuit Court for proceedings to determine the proper custody of Baby Boy G.
APPLICATION OVERRULED; OPINION OF NOVEMBER 17, 2000, WITHDRAWN; OPINION SUBSTITUTED; REVERSED; JUDGMENT ENTERED IN PART; AND REMANDED WITH INSTRUCTIONS.
MOORE, C.J., and SEE, LYONS, and JOHNSTONE, JJ., concur specially.
HOUSTON, BROWN, and WOODALL, JJ., dissent from the rationale and concur in the result.
STUART, J., concurs in the result in part and dissents in part.
HARWOOD, J., recuses himself (with statement).